Title: From George Washington to John Stark, 23 October 1782
From: Washington, George
To: Stark, John


                  
                     
                     SirHead Quarters 23d Octo. 1782
                  
                  A few Days ago I received your favor dated the 23d of Septemr last, giving the Reasons of your Detention from Camp.
                  As the Season is now so far advanced, without a prospect of immediate Service—and your Health is not yet fully established, I do not wish or expect that you should join the Army this Fall.
                  I am much obliged by your kind Wishes for my personal Happiness—and sincerely hope for a full Resoration of your Health & Usefulness.  I am Sir.
                  
               